Citation Nr: 1213910	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of an injury to the face. 

2.  Entitlement to service connection for the residuals of an injury to the right and left arms. 

3.  Entitlement to service connection for the residuals of an injury to the chest. 

4.  Entitlement to service connection for the residuals of an injury to the right and left knees. 

5.  Entitlement to service connection for the residuals of an injury to the back. 

6.  Entitlement to service connection for a dental disability for compensation purposes. 





ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963. 

This matter comes before the Board of Veterans' Appeals  (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for the issues on appeal.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.

In January 2010, the Board remanded these matters for additional development.

In a November 2011 rating decision, the Appeals Management Center in Washington, D.C. granted basic eligibility for service connection for dental treatment purposes for teeth numbered 9 and 10 due to the non-compensable service-connected pathological dental condition, periodontal abscess with extraction.  It was determined that there was no legal basis to consider the claim for purposes of compensation.  

A request to reopen a previously denied claim for service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for the residuals of an injury to the back is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any face disability.

2.  The Veteran does not have a current diagnosis of any chest disability. 

3.  Right and left knee disabilities, to include arthritis, were not manifest to a compensable degree within one year of separation from service; and the only medical opinion to address the etiology of the Veteran's degenerative arthritis of the knees weighs against the claim.  No injury to the knees is noted in service.

4.  Right and left arm disabilities, to include arthritis, were not manifest to a compensable degree within one year of separation from service; and the only medical opinion to address the etiology of the Veteran's right and left arm disabilities weighs against the claim.  No injury to the arms is noted in service.

5.  The evidence shows that the Veteran has not suffered tooth loss due to loss of substance of the body of maxilla or mandible without loss of continuity or disease, such as osteomyelitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of an injury to the face are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for service connection for the residuals of injuries to the right and the left arms are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


3.  The criteria for service connection for the residuals of an injury to the chest are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 2011). 

4.  The criteria for service connection for residuals of injuries to the right and left knee are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

5.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2004 and in April 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The Veteran contends that while in basic training, he fell from the top of an armored personnel carrier and injured his back.  He states that he did not seek treatment at that time because he did not want to be sent home.  He next contends that while he was stationed in Korea, he fell from the back of a truck that flipped over, and injured his knees, chest, back, arms, and face.  He was placed on rest and relaxation for one week.  He contends that his in-service injuries caused his current back, arm, chest, face, and knee disabilities, to include generalized arthritis.  He also contends that he lost three teeth while in service and was fitted with a bridge. 

The service medical records show that on September 1960 entrance examination, no spine or other musculoskeletal disabilities or problems were noted.  The Veteran's spine was evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran reported having had his appendix removed when he was twelve years old.  After his entrance examination, the Veteran was seen later in September 1960 and at that time the Veteran complained of low back pain that he had experienced since the age of twelve, when he was apparently struck "by a log."  Physical examination was negative except for tenderness over the L4 area.  In June 1961, he again complained of back pain.  In July 1961, he complained of shoulder pain for two days, and was given pain medication and instructed to use heat.  Seven days later, he reported that his shoulder had improved.  In November 1961, he complained of a sore right shoulder.  

On his April 1962 separation examination, it was found that he had "scoliosis on the left."  On contemporaneous self-report of medical history, the Veteran denied swollen or painful joints; pain or pressure in the chest; severe tooth or gum trouble; arthritis or rheumatism; bone, joint, or other deformity; painful or trick shoulder; and trick or locked knee.  He noted that he had mumps, found to be without sequelae, and an appendectomy at age 12.  From May 1962 to July 1963 the Veteran was evaluated for complaints and diagnosis of various medical issues such as venereal warts, headaches, cyst, tonsillitis, dysuria, upper respiratory infection, and acne.  However, none are related to the disabilities claimed on appeal.  On the Veteran's June 1963 final separation examination, no problems with his back, knees, or arms were reported or found.  On contemporaneous self-report, the Veteran did not indicate that he had any complaints pertaining to his back, knees, arms, chest, face, or teeth.  

Service personnel records show that the Veteran served in Korea from February 1961 to June 1962.  

After service, the records show that the Veteran has been involved in several motor vehicle accidents.  The first accident occurred in 1982, when he underwent a total right hip replacement.  The second occurred in February 1998, when he injured his knees and back when his car hit a pole.  The third occurred in December 1999, when he fell from the back of a truck and landed on concrete, injuring his right shoulder, right elbow, spine, and knees. 

A 1982 chest x-ray revealed an essentially unremarkable chest without acute infiltrates demonstrated.  

Private treatment records include a 1982/1983 CT scan of the lumbar spine revealing that the Veteran had mild bulging of the annulus at L4-5 and mild to moderate degenerative changes at L-5, S-1 bilaterally, more marked on the right.  

In January 1984, the Veteran complained of low back pain and right lower extremity pain for two months.  It was noted that he had undergone a total right hip replacement in 1982 due to a motor vehicle accident, and that since then he had problems with his right sciatic nerve and foot drop.  

An August 1992 MRI of the left shoulder revealed moderate acromioclavicular proliferative changes with mild impingement upon the supraspinatus tendon.  In November 1992, the Veteran underwent a left shoulder arthroscopic acromioplasty.  A December 1992 MRI of the right shoulder revealed a normal study.

A December 1992 MRI of the cervical spine revealed mild degenerative changes at C5/6 and C6/7.  

In an August 1993 letter, R. S. Feldman, M.D. stated that the Veteran was seen to evaluate symptoms the Veteran had of the right arm and leg since a motor vehicle accident in February 1992.  The doctor noted that the Veteran had chest wall trauma and injury to the left index finger.  He had low back pain since the accident, and for the first several months, severe pain in the entire right leg .  Several months after the accident, the Veteran noticed nocturnal numbness of the entire right hand.  Examination revealed that the Veteran had weakness of the right foot and toe dorsiflexors and evertors with numbness at the dorsum of the great and second toe.  An EMG study revealed very mild right carpal tunnel syndrome and probable right sciatic neuropathy related to the motor vehicle accident.  

In a November 1993 letter, W. L. Hornback, III, M.D., stated that the Veteran was involved in a motor vehicle accident in February 1992, and sustained multiple injuries.  He has subsequently undergone arthroscopic surgery on his left shoulder.  He also underwent revision of his right total hip replacement arthroplasty which had become loose secondary to right lower extremity trauma at the time of the motor vehicle accident.   The Veteran continued to have problems related to neck and back pain.  

A March 1995 Social Security Administration disability report shows that the Veteran stated that his disabling condition of broken hips and back pain first bothered him in February 1992.  He stated that he was in an automobile accident and sustained multiple injuries.  He had to have hip replacement surgery and his back hurt all the time.

In a July 1995 letter, Dr. Hornback reiterated findings from his earlier letter, to include that the Veteran was involved in a February 1992 motor vehicle accident where he sustained multiple injuries.  The doctor noted that the Veteran continued to have problems related to neck and back pain.  It appeared that the Veteran's overall condition continued to deteriorate at least as far as pain symptoms were concerned.  

In an August 1995 private independent medical examination report, it was noted that the Veteran had problems with his right hip, carpal tunnel syndrome of the wrist, both shoulders, right knee problems, arthritic joint problems, and hands.  The examiner noted that the Veteran was involved in a motor vehicle accident in February 1992.  The Veteran complained of pain in the neck, both shoulders, the lower back, and the right hip.  He complained of numbness and tingling involving the right hand and difficulty in flexing and extending the joints of the hands.  He also noted he has dropped foot on the right.  

In a March 1997 psychological disability evaluation, it was noted that the Veteran's medical problems included the sciatic nerve in the right leg, pain and stiffness in the neck and upper back, constant pain in the lower part of the back and hip, arthritis in all joints of both hands, and pain and numbness in the right hand.  The examiner noted that the injuries that the Veteran reported mostly were the result of a 1982 motor vehicle accident.  At that time, he hit a semi-trailer truck head on.  It threw him through the windshield.  He hit the windshield of the truck which knocked him back on the pavement, and the truck ran over him.  The Veteran stated that he was in the United States Army between 1960 and 1963 and received an honorable discharge.  He stated that he had another automobile accident in 1992 which hurt the sciatic nerve and developed foot drop.  The Veteran stated that if he did not take high blood pressure medication he developed chest pains.  The Veteran identified himself now as having multiple injuries from two different automobile accidents.  

In February 1998, the Veteran was involved in a motor vehicle accident which aggravated the significant degenerative arthritis in his knees.  In April 1998, it was noted that he had fallen on his knees a few weeks previously and he continued to suffer from knee pain.  

A January 1998 record shows a history of a rotator cuff injury.  In July 1998, he complained of pain in his shoulders, related to a motor vehicle accident.  A July 2001 bone scan of the left shoulder showed degenerative changes. 

An August 1998 Phoebe Family Medical Center record shows that the Veteran complained of knee pain.  The doctor noted that in retrospect, the doctor believed that the Veteran was involved in a couple of major accidents through the years, and had a lot of degenerative arthritis.  The doctor noted that the Veteran's primary complaint was knee pain which was related to a more recent motor vehicular accident where the knees were traumatized.

From September 1998 to February 2000, the Veteran complained monthly of pain in his knees on a continuous basis.  He was taking medication for arthritis.

In December 1998, he complained of back problems.  At the time, he was also being treated for severe degenerative arthritis of his knee.  

An August 2000 Phoebe Family Medical Center record notes that the Veteran had severe osteoarthritic changes aggravated by trauma.  His excessive weight was aggravating arthritic changes.  Both knees are aggravated and showed extensive arthritic changes.  

In August 2000, the Veteran sought continuing treatment for arthritic changes in his hands and knees.  A December 2000 record shows a history of knee injury. 

In January 2001, the Veteran complained of pain in his neck, back, and hands.  He was found to have severe traumatic arthritis. 
 
In a July 2001 letter, J. E. Mossell, III, D.O., F.A.C.R., stated that the Veteran had been involved in several motor vehicle accidents, the most recent in December 1999.  That December 1999 accident resulted in him falling off the back of a truck and landing on concrete.  As a result, the Veteran has developed pain in the right shoulder, right elbow, spine, and knees.  Dr. Mossell notes that an MRI revealed evidence of disk herniation at C6-7 and L5-S1.  It was Dr. Mossell's impression that those findings were post-traumatic and are a result of that incident.  

In a July 2001 letter, K. Brown, M.D., stated that the Veteran was involved in a motor vehicle accident in December 1999, and since that time had some difficulty with his back and left lower extremity.  The doctor also noted that the Veteran was involved in a motor vehicle accident in 1982, and apparently had a pelvic fracture causing some sciatic nerve injury.  Because of that, he has had some problems with chronic pain in his right leg, and foot drop.  Dr. Brown stated that the Veteran's past medical history was significant for multiple injuries in motor vehicle accidents.  He apparently had a right shoulder fracture, right hip fracture, and a right hip replacement after those accidents.  

In August 2003, the Veteran submitted a claim for severe joint disease.  He stated that he did not know when the disability began.

In a September 2003 letter, the Veteran set forth his contentions regarding his claims for service connection for residuals of injury to the face, right and left arms, chest, right and left knees, back, and a dental disability.  

In April 2010, the Veteran underwent a VA examination.  The Veteran stated that while in basic training, he fell off an armored personnel carrier, injuring both knees, both shoulders, neck, and lower back.  He was unable to recall treatment.  In 1961, the Veteran stated he was riding in the back of a trailer that flipped down a hill and rolled a couple times.  The Veteran was thrown loose and rolled down the mountain.  He stated that he sustained multiple cuts and bruises, and injured both shoulders, both knees, jaw, neck, and lower back.  He was treated with pain medication and placed on bed rest for three weeks.  The Veteran stated that the pain in his shoulders and knees continued throughout the years.  It was noted that the Veteran was involved in a motor vehicle accident in which the Veteran sustained injury to the right hip.  The examiner noted that a 1977 mobile infirmary record in Alabama shows that the Veteran underwent open repair of the right shoulder.  The VA examiner diagnosed multilevel disc degeneration of the cervical spine, calcification of the posterior longitudinal ligament of the lumbosacral spine with mild effacement anterior aspect of thecal sac, relative spurring into intervertebral neural foramen and mild broad based bulging of annulus and facet degeneration, degenerative changes of the knees with small joint effusions, posttraumatic changes of the mid and distal clavicle with ossification of the coracoclavicular ligament and mild glenohumeral degenerative changes of the right shoulder, and widening of the acromioclavicular joint with mild glenohumeral changes of the left shoulder.  The examiner opined that all of the claimed joint and back disabilities were as least as likely as not caused by or a result of a fall from the back of truck.  The rationale was that arthritis can develop in a joint secondary to underlying orthopedic disorders as well as previous trauma.

Thereafter, in August 2011, the same VA examiner reviewed the claims file and indicated that notes from the previous VA examination were reviewed with the Veteran.  That examiner opined that there was no evidence of the event described by the Veteran relating to a fall off a truck that resulted in injuries and subsequent arthritis in all the claimed joints.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Residuals of an Injury to the Face and Chest

Service medical records are negative for any injury to the face or chest.  Moreover, post-service treatment records do not show any complaints, treatment, or diagnoses of any residuals of an injury to the face or to the chest.  An August 2011 VA examination report shows a negative clinical evaluation of the chest. 

In this case, the Board finds that the medical evidence fails to establish that the Veteran has ever been diagnosed with a face or chest disability, in service or after service.  Furthermore, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of a face or chest disability, and a relationship, if any, to service. 

Thus, notwithstanding the Veteran's contentions that he injured his chest and face in service, without competent evidence of a diagnosed or identifiable condition, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the claims for service connection for residuals of an injury to the face and to the chest must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met for either claim.  The preponderance of the evidence is against the claims and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Injury to the Right and Left Arms

In this case, the service medical records are silent for complaints, findings, or diagnosis of any injury to the right and left arms, or any right and left arm disorder in service, although there are many service treatment records for several other non-related medical problems throughout the period of active duty service.  Moreover, while the Veteran was seen for complaints of pain in the right and left shoulders, no trauma was noted, no disability was diagnosed, and the Veteran's musculoskeletal system was evaluated as clinically normal on separation examination.  

The first evidence of an a left arm disability was in August 1992, when an MRI of the left shoulder revealed moderate acromioclavicular proliferative changes with mild impingement upon the supraspinatus tendon.  A December 1992 MRI of the right shoulder revealed a normal study.  Thereafter, in August 1993 letter, Dr. Feldman noted that the Veteran has had right arm symptoms since a motor vehicle accident in February 1992.  The Veteran was found to have very mild right carpal tunnel syndrome related to the motor vehicle accident.

The first evidence of a left and right arm disability was in 1992 and in 1993, more than 28 and 29 years after discharge from active service.  The evidence of the passage of so many post-service years before documentation of left arm and right arm disabilities, with normal findings on the separation examination contradicts the Veteran's assertions that he injured his left and right arms in service and had related symptoms since service.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of a left and right arm problems until more than 28 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Moreover, the medical records associated with the claims file show that the Veteran was found to have left and right arm disabilities related to motor vehicle accidents after service.  None of the records suggest that the Veteran associated any complaints pertaining to his left and right arm symptoms to his active military service, to include any accident occurred therein such as falling off vehicles on two different occasions during service.  In fact, the only evidence that the Veteran fell off the back of a truck shown in the evidence of record was in a December 1999 post service motor vehicle accident, although the Veteran contends he fell off a vehicle during service.  Indeed, the Veteran's first complaint of a left and right arm disability that he related to service was made contemporaneous with his September 2003 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's assertions of injuries from falling off of a truck in service is less persuasive.  Furthermore, even had he fallen off of a truck in service, the medical evidence of record attributes any current arm disabilities to motor vehicle accidents after service.

In April 2010, a VA examiner opined that all claimed joint and back disabilities were as least as likely as not caused by or a result of a fall from the back of truck.  The rationale was that arthritis can develop in a joint secondary to underlying orthopedic disorders and previous trauma.  In clarification of the above opinion, in August 2011, the same VA examiner reviewed the claims file and indicated that notes from the previous VA examination were reviewed with the Veteran.  The examiner opined that there was no evidence of the event described by the Veteran in service relating to a fall off a truck that resulted in injuries and subsequent arthritis in all the claimed joints.  Therefore, the Board can only interpret the examiner's finding as relating the Veteran's disabilities to the fall off the truck after service.

The Board finds that the VA examiners' opinions constitute probative evidence on the medical nexus questions because it was based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current arm disabilities are related to post-service motor vehicle accidents.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right and left arm disabilities and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Injury to Right and Left Knees

The service medical records are silent for complaints, findings, or diagnosis of any injury to the right and left knees, or any right and left knee disorder in service, although there are many service treatment records for several other non-related medical problems throughout the period of active duty service. 

The first evidence that the Veteran reported having right knee problems was in an August 1995 private independent medical examination report.  However, the Veteran had no current complaints related to his knee at the time of that examination.  It was noted that the Veteran was involved in a motor vehicle accident in February 1992.  In February 1998, the Veteran was involved in a motor vehicle accident which was shown to aggravated the significant degenerative arthritis in his knees.

The first evidence of any complaints pertaining to either knee was in 1995, more than 28 years after discharge from active service.  The evidence of the passage of so many post-service years before documentation of any knee disabilities, with negative service medical records and normal findings on the separation examination contradicts the Veteran's assertions that he injured his knees in service and had related symptoms since service.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any knee problems until more than 28 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Moreover, the medical records associated with the claims file consistently suggest that the Veteran's bilateral knee disabilities were related to motor vehicle accidents after service.  None of the medical records suggests that the Veteran associated any complaints pertaining to his left and right knee symptoms to his active military service, to include any accident occurred therein such as falling off vehicles on two different occasions during service.  In fact, the only evidence that the Veteran fell off a back of a truck was in a December 1999 post service motor vehicle accident.  The Veteran's first complaint of bilateral knee disabilities that he related to service was made contemporaneous with his September 2003 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony).

In April 2010, a VA examiner opined that all claimed joint and back disabilities were as least as likely as not caused by or a result of a fall from the back of truck.  The rationale was that arthritis can develop in a joint secondary to underlying orthopedic disorders as well as previous trauma.  In clarification of the above opinion, in August 2011, the same VA examiner reviewed the claims file and indicated that notes from the previous VA examination were reviewed with the Veteran.  The examiner opined that there was no evidence of the event described by the Veteran in service relating to a fall off a truck that resulted in injuries and subsequent arthritis in all the claimed joints.  The Board finds that the VA examiners' opinions constitute probative evidence on the medical nexus questions-based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disabilities are related to post-service motor vehicle accidents.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right and left knee disabilities and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental disability

VA compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2011).  Compensation is available for loss of teeth where the loss of teeth is due to loss of substance of body of maxilla or mandible, but only if the bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, which loss is not considered disabling.  38 C.F.R. § 4.150 (2011).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2011). 

Post service treatment records do not show any dental problems with respect to the bridge the Veteran received in service.  The Veteran underwent an April 2010 VA dental examination in which the examiner found no functional impairment and no loss of masticatory function.  The examiner noted that the Veteran had bridges with no removable partials.  When asked to describe the extent of any bone loss or mandible, maxilla, or hard palate, the examiner noted that was not applicable.  The Veteran stated that he lost three teeth in a vehicle rollover accident sometime in 1961 or 1962 during service.  The VA examiner noted that the on review of the Veteran's active duty record, the examiner could only find that tooth number 9 was marked as missing and replaced by a bridge.  The examiner could not find active duty records actually showing when or where the bridge was made.  The examiner could not definitively determine if additional teeth were lost due to trauma.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disability for compensation purposes is not warranted.

The April 2010 VA examiner determined that there was no bone loss or mandible, maxilla, or hard palate.  Therefore, there is no competent evidence that the Veteran had tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  Further, replaceable missing teeth are only to be considered for purposes of establish eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2011).  In sum,  the Veteran has not submitted evidence of a disability for which service connection can be awarded for compensation purposes, and the evidence of record does not show any dental disability that can be considered for compensation.  38 C.F.R. § 4.150 (2011). 

As the Veteran seeks service connection for a dental disability that did not involve tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis, the claim for service connection for compensation purposes must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All disabilities

The only other evidence of record supporting the Veteran's claims are his lay statements.  The Veteran is competent to report the symptoms he experienced in service and thereafter.  However, in this case service treatment records are silent for any reports of an injury to the face, bilateral arms, chest, and bilateral knees.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of knee, arm, and lower extremity problems until more than 12 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, it is considered unlikely that an individual with the reported symptoms would wait for over 12 years to seek treatment.  Furthermore, when seeking post-service medical treatment for each of the disabilities on appeal, the Veteran did not relate the onset of symptoms to his military service, but rather to post service motor vehicle accidents.  Moreover, in July 2001, Dr. Mossell stated that as a result of the Veteran's recent motor vehicle accident in December 1999, where the Veteran fell off the back of a truck, he developed pain in the right shoulder, right elbow, spine, and knees.  It was that doctor's impression that those findings are posttraumatic and were a result of that incident.  Therefore, the Board finds that the Veteran's report of injuries to his face, arms, chest, and knees and related symptoms in and since service, or that such complaints are related to service are less credible and are outweighed by the other evidence of record.  

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of any of the disabilities claimed on appeal.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Therefore, the lay assertions regarding etiology and diagnosis have no probative value. 

Accordingly, the Board concludes that the claims for service connection for the residuals of an injury to the face, residuals of an injury to the right and left arms, residuals of an injury to the chest, and the residuals of an injury to the right and left knees must be denied . The Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the residuals of an injury to the face is denied. 

Service connection for the residuals of an injury to the right and left arms is denied. 

Service connection for the residuals of an injury to the chest is denied. 

Service connection for the residuals of an injury to the right and left knees is denied. 

Service connection for a dental disability is denied. 


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2010, the Board remanded the claim for service connection for residuals of an injury to the back to determine, among other things, whether there was clear and convincing evidence that any back disability, to include the April 1962 separation examination that noted a finding of "scoliosis on the left," existed prior to the Veteran's active service.  If so, the examiner was asked whether any preexisting back disability was aggravated during service.  Although the Veteran was afforded an April 2010 spine examination, the VA examiner did not provide the requested opinion.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  The term noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2011). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

Thus, the Board finds that additional examination of the Veteran's back is needed to obtain the requested opinions.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed should be provided.  The examiner should consider all of the medical and lay evidence of record and should provide the following information:

(a)  The examiner should clearly identify each diagnosed back disability.  

(b)  The examiner should opine whether any back disability, to include scoliosis, clearly and unmistakably existed prior to the Veteran's entry into service? 

(c)  If any diagnosed back disability clearly and unmistakably existed prior to his entry into service, the examiner should state whether there is clear and unmistakable evidence that back disability did not increase in severity during service? 

(d)  If any back disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(e)  If any diagnosed back disability did not clearly and unmistakably exist prior, did any current back disability diagnosed on examination have its onset during service?  Or, is any currently diagnosed back disability found to be related to any event of service?  In providing the opinion, the examiner is requested to comment on a September 1960 service treatment record noting that the Veteran had experienced low back pain since the age of twelve and the April 1962 separation examination that noted a finding of scoliosis on the left. 

(f)  Is it more likely than not (greater than 50 percent probability) that any current back disability is related to post-service events, to include multiple motor vehicle accidents?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


